Case: 20-1251   Document: 32     Page: 1   Filed: 06/03/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                   XIAOHUA HUANG,
                    Plaintiff-Appellant

                            v.

      MEDIATEK USA, INC., FKA NEPHOS INC.,
               Defendant-Appellee
             ______________________

                       2020-1251
                 ______________________

    Appeal from the United States District Court for the
 Northern District of California in No. 3:18-cv-06654-WHA,
 Judge William H. Alsup.
                  ______________________

                  Decided: June 3, 2020
                 ______________________

    XIAOHUA HUANG, Los Gatos, CA, pro se.

     JOHN HINTZ, Maynard, Cooper & Gale, PC, New York,
 NY, for defendant-appellee. Also represented by BRANDON
 H. STROY, San Francisco, CA.
                 ______________________

   Before PROST, Chief Judge, REYNA and STOLL, Circuit
                         Judges.
Case: 20-1251    Document: 32      Page: 2    Filed: 06/03/2020




 2                               HUANG   v. MEDIATEK USA, INC.



 STOLL, Circuit Judge.
     This appeal arises from an action for patent infringe-
 ment. Xiaohua Huang accused MediaTek USA Inc., for-
 merly known as Nephos Inc., of infringing certain claims of
 U.S. Patent Nos. 6,744,653 and 6,999,331, directed to ter-
 nary content addressable memory technology used in sem-
 iconductor chips. Mr. Huang challenges the district court’s
 decision striking his infringement contentions and dismiss-
 ing the action with prejudice based on Mr. Huang’s re-
 peated failures to comply with the Patent Local Rules of
 the U.S. District Court for the Northern District of Califor-
 nia. Mr. Huang also challenges the district court’s denial
 of his motion for sanctions, as well as his motion for a tem-
 porary restraining order and a preliminary injunction. Be-
 cause the district court did not abuse its discretion in
 striking the contentions, dismissing the action, or denying
 Mr. Huang’s motions, we affirm.
                         BACKGROUND
      In his complaint, Mr. Huang alleged that MediaTek
 USA 1 directly and indirectly infringed the asserted
 ’653 and ’331 patent claims by making and selling chips
 that purportedly practice the claimed technology. Pursu-
 ant to Federal Rule of Civil Procedure 7.1, MediaTek USA
 filed a corporate disclosure statement stating that it was
 “wholly-owned, indirectly, by MediaTek, Inc. (located in
 Hsinchu City, Taiwan) through MediaTek Investment Sin-
 gapore Pte. Ltd. and Gaintech Co. Limited” and was
 “100 percent owned by Gaintech Co. Limited.” Nephos
 Inc.’s Corp. Disclosure Statement at 1, Huang v. Nephos
 Inc., No. 18-06654 (N.D. Cal. Nov. 21, 2018), ECF No. 9.



     1   The complaint named Nephos as the sole defend-
 ant. After the lawsuit was filed, Nephos merged into Me-
 diaTek USA. Unless context requires otherwise, this
 opinion refers to the defendant-appellee as MediaTek USA.
Case: 20-1251     Document: 32    Page: 3    Filed: 06/03/2020




 HUANG   v. MEDIATEK USA, INC.                             3



 Mr. Huang filed an objection to the corporate disclosure
 statement, contending that MediaTek USA had misrepre-
 sented its corporate ownership. MediaTek USA later in-
 cluded the contents of its corporate disclosure statement in
 its case management statement, to which Mr. Huang also
 objected.
      Prior to the initial case management conference,
 Mr. Huang served his preliminary infringement conten-
 tions on MediaTek USA.           MediaTek USA notified
 Mr. Huang that his contentions were premature and defec-
 tive under the Patent Local Rules. During the initial case
 management conference, MediaTek USA informed the dis-
 trict court that Mr. Huang’s contentions were inadequate.
 The district court warned Mr. Huang that he must provide
 infringement contentions that complied with the require-
 ments of the Patent Local Rules or risk dismissal of his
 lawsuit.     Thereafter, according to the district court,
 Mr. Huang served substantially the same infringement
 contentions.     After MediaTek USA again informed
 Mr. Huang that his contentions were inadequate and of-
 fered him an opportunity to amend, Mr. Huang again
 served essentially the same infringement contentions. Me-
 diaTek USA then moved to strike Mr. Huang’s third set of
 infringement contentions as noncompliant with the Patent
 Local Rules and dismiss the action with prejudice.
 Mr. Huang, for his part, moved for sanctions against Medi-
 aTek USA and its outside counsel under Federal Rule of
 Civil Procedure 11, based on their alleged misrepresenta-
 tions regarding the corporate ownership of MediaTek USA.
     The district court granted MediaTek USA’s motion to
 strike, finding that Mr. Huang’s third set of infringement
 contentions were deficient under Patent Local Rule 3-1.
 Huang v. Nephos Inc., No. 18-06654, 2019 WL 2996432,
 at *1–5 (N.D. Cal. July 9, 2019). The district court allowed
 Mr. Huang “one last chance” to serve proper contentions,
 indicating that “no more amendments will be entertained
 and dismissal possibly with prejudice will be likely” if
Case: 20-1251    Document: 32       Page: 4     Filed: 06/03/2020




 4                                 HUANG   v. MEDIATEK USA, INC.



 Mr. Huang were to serve another set of defective conten-
 tions. Id. at *5. The district court also denied Mr. Huang’s
 motion for sanctions. Id. at *6–8.
     Following the district court’s order, Mr. Huang served
 his fourth set of infringement contentions. MediaTek USA
 moved to strike the contentions as noncompliant with Pa-
 tent Local Rule 3-1 and dismiss the action with prejudice.
 Shortly thereafter, Mr. Huang moved for a TRO and a pre-
 liminary injunction to block MediaTek USA from selling
 the accused products.         The district court denied
 Mr. Huang’s motion, finding that he “failed to establish, at
 the very least, a likelihood of irreparable harm.” Order
 Denying Mot. for TRO and Prelim. Inj. at 1, Huang
 v. Nephos Inc., No. 18-06654 (N.D. Cal. Aug. 30, 2019),
 ECF No. 68. The district court subsequently struck
 Mr. Huang’s fourth set of infringement contentions and
 dismissed the action with prejudice. Huang v. Nephos Inc.,
 No. 18-06654, 2019 WL 5892988, at *5 (N.D. Cal. Nov. 12,
 2019).
     Mr. Huang appeals. We have jurisdiction pursuant to
 28 U.S.C. § 1295(a)(1).
                         DISCUSSION
     Mr. Huang contends that the district court erred in
 striking his fourth set of infringement contentions as non-
 compliant with the Patent Local Rules. He also argues that
 the district court should have granted his motions for sanc-
 tions and injunctive relief. We discern no abuse of discre-
 tion in the district court’s rulings.
                               I
     We first consider Mr. Huang’s challenge to the district
 court’s decision to strike Mr. Huang’s contentions and dis-
 miss the action based on his violations of Patent Local
 Rule 3-1. We review a district court’s application of its lo-
 cal rules for an abuse of discretion. Mortg. Grader, Inc.
 v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1321
Case: 20-1251     Document: 32      Page: 5    Filed: 06/03/2020




 HUANG   v. MEDIATEK USA, INC.                                5



 (Fed. Cir. 2016) (citing Keranos, LLC v. Silicon Storage
 Tech., Inc., 797 F.3d 1025, 1035 (Fed. Cir. 2015)). “[T]his
 court gives broad deference to the trial court’s application
 of local procedural rules in view of the trial court’s need to
 control the parties and flow of litigation before it” and “so
 as not to frustrate local attempts to manage patent cases
 according to prescribed guidelines.”         SanDisk Corp.
 v. Memorex Prods., Inc., 415 F.3d 1278, 1292 (Fed. Cir.
 2005) (quoting Genentech, Inc. v. Amgen, Inc., 289 F.3d
761, 774 (Fed. Cir. 2002)).
     The district court properly exercised its discretion in
 striking Mr. Huang’s contentions and dismissing the ac-
 tion with prejudice based on its finding that Mr. Huang re-
 peatedly failed to serve contentions that complied with the
 Patent Local Rules. These local procedural rules of the
 U.S. District Court for the Northern District of California
 “require parties to state early in the litigation and with
 specificity their contentions with respect to infringement
 and invalidity.” O2 Micro Int’l Ltd. v. Monolithic Power
 Sys., Inc., 467 F.3d 1355, 1359 (Fed. Cir. 2006).
     The district court found that Mr. Huang’s fourth set of
 infringement contentions were deficient under Patent Lo-
 cal Rule 3-1. In particular, the district court found that the
 claim chart set forth in Mr. Huang’s contentions did not
 “identify[] specifically where and how each limitation of
 each asserted claim is found within each Accused Instru-
 mentality,” as required by Patent Local Rule 3-1(c).
 Huang, 2019 WL 5892988, at *2–3 (alteration in original)
 (quoting N.D. Cal. Patent L.R. 3-1(c)).           Specifically,
 Mr. Huang’s chart did not provide the requisite “limitation-
 by-limitation analysis” tying the “specific feature[s] of an
 accused product to the claim language.” Id. at *2. Instead,
 the contentions largely tied the claim limitations to his own
 figures in his patent specifications. The district court also
 found that the contentions provided only a general asser-
 tion of indirect infringement and thus lacked the specificity
 required by Patent Local Rule 3-1(d). See N.D. Cal. Patent
Case: 20-1251     Document: 32       Page: 6     Filed: 06/03/2020




 6                                  HUANG   v. MEDIATEK USA, INC.



 L.R. 3-1(d) (a party alleging indirect infringement must
 identify for each claim “any direct infringement” and de-
 scribe “the acts of the alleged indirect infringer that con-
 tribute to or are inducing that direct infringement”). The
 district court further found that the contentions did not
 comply with Patent Local Rule 3-1(e), which requires a
 party to identify “[w]hether each limitation of each as-
 serted claim is alleged to be literally present or present un-
 der the doctrine of equivalents in the Accused
 Instrumentality.” N.D. Cal. Patent L.R. 3-1(e). Finally,
 the district court noted that Mr. Huang had been permitted
 to amend his contentions for a third time and had been
 warned on more than one occasion that deficient conten-
 tions could result in dismissal of the action.
     On appeal, Mr. Huang contends that his contentions
 complied with Patent Local Rule 3-1 and should not have
 been stricken. For instance, he argues that because Medi-
 aTek USA engineers allegedly told him that the accused
 products were based on figures in the ’653 and ’331 pa-
 tents, his claim chart only needed to show that the figures
 embody the claims to satisfy Patent Local Rule 3-1(c). But
 as the district court correctly observed, Patent Local
 Rule 3-1(c) expressly requires an identification of where
 and how each claim limitation is found in each “accused
 instrumentality,” not in the patents’ figures. We have con-
 sidered Mr. Huang’s other arguments, but we do not find
 them persuasive.
     Given that Mr. Huang had four opportunities to serve
 proper contentions and yet failed to do so despite receiving
 multiple warnings and ample guidance from the district
 court, we conclude that the district court was well within
 its discretion to strike Mr. Huang’s contentions and dis-
 miss the action with prejudice.
                               II
     We next consider Mr. Huang’s challenge to the district
 court’s denial of his motion for sanctions against MediaTek
Case: 20-1251     Document: 32     Page: 7    Filed: 06/03/2020




 HUANG   v. MEDIATEK USA, INC.                               7



 USA and its outside counsel. “In reviewing a district
 court’s decision to deny Rule 11 sanctions, we apply the law
 of the regional circuit.” Raylon, LLC v. Complus Data In-
 novations, Inc., 700 F.3d 1361, 1367 (Fed. Cir. 2012) (citing
 Eon–Net LP v. Flagstar Bancorp, 653 F.3d 1314, 1328
 (Fed. Cir. 2011)). The Ninth Circuit reviews a denial of
 sanctions for an abuse of discretion. Islamic Shura Council
 of S. Cal. v. FBI, 757 F.3d 870, 872 (9th Cir. 2014) (citing
 Cooter & Gell v. Hartmarx Corp., 496 U.S. 384, 405 (1990)).
 “A district court would necessarily abuse its discretion if it
 based its ruling on an erroneous view of the law or on a
 clearly erroneous assessment of the evidence.” Id. (quoting
 Cooter & Gell, 496 U.S. at 405).
     We conclude that the district court did not abuse its
 discretion in holding that sanctions against MediaTek USA
 and its outside counsel were not warranted. Mr. Huang
 contends that MediaTek USA, through its counsel, misrep-
 resented its corporate ownership in its court filings in vio-
 lation of Rule 11. According to Mr. Huang, the district
 court ignored evidence that MediaTek USA was “owned by
 several Chinese governmental fund[s].”           Appellant’s
 Br. 22–23. He accuses MediaTek USA of “presenting false
 information” to “hide its ownership” and “cheat”
 Mr. Huang, the district court, and the public. Id. at 22.
     We are unpersuaded by Mr. Huang’s arguments.
 Based on the record before it, the district court found that
 MediaTek USA’s outside counsel “based his filing upon in-
 formation obtained from in-house counsel for MediaTek
 Inc., defendant’s ultimate corporate parent.” Huang,
 2019 WL 2996432, at *6. The district court also found that
 after Mr. Huang objected to the corporate disclosure state-
 ment, MediaTek USA’s outside counsel “received from de-
 fendant and sent to [Mr. Huang] certain documents such
 as defendant’s ‘Certificate of Incorporation,’ ‘Investor Rep-
 resentation Statement,’ and ‘Stock Issue Certificate’ in or-
 der to verify to [Mr. Huang] his prior representations of
 defendant’s ownership.” Id. The district court further
Case: 20-1251     Document: 32        Page: 8     Filed: 06/03/2020




 8                                   HUANG   v. MEDIATEK USA, INC.



 found “no evidence that [MediaTek USA’s outside counsel]
 acted in bad faith or otherwise violated his obligations un-
 der Rule 11 in his representations of defendant’s owner-
 ship status.” Id. Although Mr. Huang contends that he
 presented evidence to support his motion, the district court
 indicated that “those documents refer to ‘Nephos (Hefei)
 Co. Ltd.’—a separate non-party to the instant action.” Id.
 at *6 n.2. Mr. Huang has pointed to no evidence in the rec-
 ord suggesting that MediaTek USA’s court filings were in-
 correct. Under these circumstances, we disagree with
 Mr. Huang that the district court’s decision was based on a
 “clearly erroneous assessment of the evidence.” Islamic
 Shura Council, 757 F.3d at 872 (quoting Cooter & Gell,
496 U.S. at 405).
                               III
      Finally, we turn to Mr. Huang’s challenge to the dis-
 trict court’s decision denying his motion for a TRO and a
 preliminary injunction. Both this court and the Ninth Cir-
 cuit review the denial of a preliminary injunction for an
 abuse of discretion. Metalcraft of Mayville, Inc. v. The Toro
 Co., 848 F.3d 1358, 1363 (Fed. Cir. 2017); Nationwide Bi-
 weekly Admin., Inc. v. Owen, 873 F.3d 716, 727 (9th Cir.
 2017); see also Stuhlbarg Int’l Sales Co. v. John D. Brush
 & Co., Inc., 240 F.3d 832, 839 n.7 (9th Cir. 2001) (noting
 that the circuit court’s “analysis is substantially identical
 for the injunction and the TRO”). “To obtain a preliminary
 injunction, a party must establish ‘that [it] is likely to suc-
 ceed on the merits, that [it] is likely to suffer irreparable
 harm in the absence of preliminary relief, that the balance
 of equities tips in [its] favor, and that an injunction is in
 the public interest.’” Metalcraft, 848 F.3d at 1363 (altera-
 tions in original) (quoting Luminara Worldwide, LLC
 v. Liown Elecs. Co., 814 F.3d 1343, 1352 (Fed. Cir. 2016)).
      We conclude that the district court did not abuse its
 discretion in denying Mr. Huang’s motion for injunctive re-
 lief. Mr. Huang generally asserts that enjoining MediaTek
Case: 20-1251     Document: 32      Page: 9   Filed: 06/03/2020




 HUANG   v. MEDIATEK USA, INC.                               9



 USA from selling its accused products is in the “public in-
 terest.” Appellant’s Br. 30–31; Reply Br. 20–21. But
 Mr. Huang has not asserted, let alone established, a likeli-
 hood of success or that he would likely suffer irreparable
 harm in the absence of an injunction. Indeed, beyond gen-
 erally asserting the need to protect the public interest,
 Mr. Huang does not address the remaining three factors
 that a movant must establish to obtain injunctive relief.
 Accordingly, we are not persuaded that the district court
 abused its discretion in denying Mr. Huang’s motion.
                         CONCLUSION
      For the foregoing reasons, we affirm the district court’s
 decisions striking Mr. Huang’s contentions, dismissing the
 action with prejudice, and denying Mr. Huang’s motions
 for sanctions and injunctive relief.
                         AFFIRMED
                            COSTS
     No costs.